DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on August 29, 2022, which amends the independent claims 1, 9, 17, and 25, amends the dependent claims 2, 4-8, 12-15, and 20-23, cancels the dependent claims 26-32, adds new dependent claim 33, and presents arguments, is hereby acknowledged. Claims 1-25 and 33 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on August 29, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 9, 17, and 25 are hereby amended to add a new limitation “at least one memory; computer readable instructions; and at least one processor to execute the computer readable instructions to at least: determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal; generate a first descriptor for the location of the first descriptor, the first descriptor generated by: emitting the audio signal into the environment; recording a response to the audio signal from the environment; and generating an encoding of the response to the audio signal; generate a similarity value, the similarity value to compare the first descriptor to a second descriptor; and in response to the similarity value exceeding a similarity threshold, indicate that a physical change has occurred in the environment” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims have changed the term of “chirp” to “audio”, which makes the claim much more clear, but it does not overcome the prior art on record, because the primary art on record, Zhou, etc. (US 20200309930 A1) uses the analog and digital audio signal as stimulus signals and receive the echo from the device to predicting authentication of the device. The only significant new limitation added in this amendment is “determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal”, which may overcome the current rejection. However, a newly found art, Xu, etc. (US 20190097865 A1) teaches that determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal (See Xu: Figs. 1-2, and [0299], “In another example, the wireless receiver (e.g. Type 2 device, or Tracker Bot) may move with the object. The wireless receiver may receive the wireless signal transmitted from the wireless transmitter (e.g. Type 1 device, or Origin Register) for determining the initial spatial-temporal info (e.g. initial position) of the object”; and [0306], “The task may include: detect a user returning home, detect a user leaving home, detect a user moving from one room to another, detect/control/lock/unlock/open/close/partially open a window/door/garage door/blind/curtain/panel/solar panel/sun shade, detect a pet, detect/monitor a user doing something (e.g. sleeping on sofa, sleeping in bedroom, running on treadmill, cooking, sitting on sofa, watching TV, eating in kitchen, eating in dining room, going upstairs/downstairs, going outside/coming back, in the rest room, etc.), monitor/detect location of a user/pet, do something automatically upon detection, do something for the user automatically upon detecting the user”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is recites the limitation “the descriptor" in “determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, etc. (US 20200309930 A1) in view of Xu, etc. (US 20190097865 A1), further in view of Surace (US 20210082208 A1).
Regarding claim 1, Zhou teaches that an apparatus to detect a physical change in an environment (See Zhou: Fig. 23, and [0401], "FIG. 23 illustrates a system block diagram including constituent components of an example mobile device, in accordance with an embodiment of the acoustic-based echo-signature system, including an example computing system"), the apparatus comprising:
at least one memory (See Zhou: Fig. 21, and [0384], “As illustrated in FIG. 21, the computing system 300 may include a processor 304, e.g., a central processing unit (CPU), a graphics-processing unit (GPU), or both. Moreover, the computing system 300 may include a main memory and/or program memory 306 and a static memory and/or data memory 308 that can communicate with each other via a bus 310”); 
computer readable instructions (See Zhou: Fig. 21, and [0385], “In a particular embodiment or aspect, as depicted in FIG. 21, the disk drive unit 318 may include a machine-readable or computer-readable medium 320 in which one or more sets of instructions 302, e.g., software, can be embedded, encoded or stored. Further, the instructions 302 may embody one or more of the methods or logic as described herein. In a particular embodiment or aspect, the instructions 302 may reside completely, or at least partially, within the main memory 306, the static memory 308, and/or within the processor 304 during execution by the computing system 300. The main memory 306 and the processor 304 also may include computer-readable media”); and 
at least one processor to execute the computer readable instructions to at least (See Zhou: Fig. 21, and [0384], “As illustrated in FIG. 21, the computing system 300 may include a processor 304, e.g., a central processing unit (CPU), a graphics-processing unit (GPU), or both”): 
determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal (See Zhou: Figs. 2A-D, and [0103], “During face registration 41, the system registers a user's face 9 using traditional image based face recognition methods. The registered image based profile can then be used for first round recognition, and also for retrieving a user's acoustic profile for a second level of verification. Respective facial fiducial points are extracted during step 44 using for example, existing algorithms. The system records the locations of such facial fiducial points using for example, a descriptor associated with the relative location/orientation between the smart device 7 and the user's face 9. Based on the locations of the fiducial points that are received by the system processor, the relative location between the face 9 and the camera is determined during step 45. A system processor, echo-signature processing device, echo-signature engine or processor, or a computing device associated with the echo-signature registration and/or authentication platform, can compute such values”);
generate a first descriptor for the location of the first descriptor, the first descriptor generated by (See Zhou: Figs. 2A-F, and [0103], "During face registration 41, the system registers a user's face 9 using traditional image based face recognition methods. The registered image based profile can then be used for first round recognition, and also for retrieving a user's acoustic profile for a second level of verification. Respective facial fiducial points are extracted during step 44 using for example, existing algorithms. The system records the locations of such facial fiducial points using for example, a descriptor associated with the relative location/orientation between the smart device 7 and the user's face 9. Based on the locations of the fiducial points that are received by the system processor, the relative location between the face 9 and the camera is determined during step 45. A system processor, echo-signature processing device, echo- signature engine or processor, or a computing device associated with the echo-signature registration and/or authentication platform, can compute such values"):
emitting the audio signal into the environment (See Zhou: Fig. 3, and [0121], "In certain embodiments or aspects, as shown in FIG. 3, the earpiece speaker 101, top microphone 100, and frontal camera 103 are implemented individually or in combination for even more robust acoustic/visual sensing. The earpiece speaker 101 may selected for sound emitting for generally two reasons: 1) it is a design that exists on most smartphone devices. The location for the top microphone 100 is suitable for "illuminating" the user's face. Alternatively, the main speaker 104 comprises a more diverse design, either located at the bottom or on the back of the device 7; and 2) the earpiece speaker 101 is close to frontal camera 103, which minimizes alignment errors when the frontal camera is used for adjusting the phone pose relative to the user 3"; and [0245], "In the disclosed embodiment, the system measures the arrival time of each echo by a technique Frequency-Modulated Continuous Wave (FMCW) technique used in radars. In traditional FMCW, the speaker transmits continuous chirp signals with linear increasing frequency, from f.sub.min to f.sub.max. In order to estimate the distance from an object, FMCW compares the frequency of the echo signal to that of a reference signal using a technique called signal mixing, as shown in step 191, to find the frequency shift M (as shown in FIG. 6), which is proportional to the distance. Thus finding M provides the distance (i.e., M multiplying a constant coefficient)");
recording a response to the audio signal from the environment (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and
generating an encoding of the response to the audio signal (See Zhou: Figs. 2A-F, and [0372], "The Response Delay was also evaluated. The response delay is the time needed for the system to produce an authentication result after the raw input signal is ready (referring to Table 4). Samsung S8 exhibits the least delay with an average of ~15 ms, and the other two devices (Samsung S7 Edge, and Huawei P9) exhibit a delay of 32-45 ms. The delay approaches maximum when the user keeps moving the phone in seeking to align the face in the valid area, which incurs a lot of camera preview refreshing and rendering. The delay is generally also affected by other computation heavy background applications. For real-time continuous authentication, the delay between consecutive sound signal emitting is 50 ms. Preferably, in echo-signature system, authentication is performed every other instance of sound signal emitting, leaving sufficient time for processing"; and Fig. 21, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330");
generate a similarity value, the similarity value to compare the first descriptor to a second descriptor (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and
in response to the similarity value exceeding a similarity threshold (See Zhou: Fig. 20, and [0368], "User appearance changes such as wearing glasses and/or hats can cause changes in the reflected acoustic signals, thus generating more false negatives and low recall. In order to combat such problems, the SVM model was re-trained with data samples of new appearances in addition to the existing training data. FIG. 20 is a graphical representation in tabular format showing the average recall of 5 users with different appearance changes before/after model update using additional ~1 minute's data. It is noted that without re-training, the recall values were reduced to single digits. After the re-training, the values increased back to normal levels, so correct users can pass easily. This indicates that re-training is effective at combating such changes"), indicate that a physical change has occurred in the environment.
However, Zhou fails to explicitly disclose that determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal; and in response to the similarity value exceeding a similarity threshold, indicate that a physical change has occurred in the environment.
However, Xu teaches that determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal (See Xu: Figs. 1-2, and [0299], “In another example, the wireless receiver (e.g. Type 2 device, or Tracker Bot) may move with the object. The wireless receiver may receive the wireless signal transmitted from the wireless transmitter (e.g. Type 1 device, or Origin Register) for determining the initial spatial-temporal info (e.g. initial position) of the object”; and [0306], “The task may include: detect a user returning home, detect a user leaving home, detect a user moving from one room to another, detect/control/lock/unlock/open/close/partially open a window/door/garage door/blind/curtain/panel/solar panel/sun shade, detect a pet, detect/monitor a user doing something (e.g. sleeping on sofa, sleeping in bedroom, running on treadmill, cooking, sitting on sofa, watching TV, eating in kitchen, eating in dining room, going upstairs/downstairs, going outside/coming back, in the rest room, etc.), monitor/detect location of a user/pet, do something automatically upon detection, do something for the user automatically upon detecting the user”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Zhou to have determine a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal as taught by Xu in order to reduce power consumption of a receiver to respond to probe signals when a receiver includes critically low power (See Xu: Fig. 1, and [0202], " The change based on at least one task performed by Type 1 device or Type 2 device. For example, the task of one receiver may need 10 probe/sec while the task of another receiver may need 1000 probe/sec. The pseudo-regular interval may be increased to 1000 probe/sec to satisfy the most demanding receiver. In one example, the receivers, the tasks associated with the receivers and/or the wireless multipath channel as experienced by the receivers may be divided into at least one class (e.g. a low priority class, a high priority class, an emergency class, a critical-task class, a regular class, a privileged class, a non-subscription class, a subscription class, a paying class, a non-paying class, etc.) and the pseudo-regular interval may be adjusted for the sake of some selected class (e.g. the high priority class). When the need of that selected class is less demanding, the pseudo-regular interval may be changed (increased or decreased). When a receiver has critically low power, the pseudo-regular interval may be reduced to reduce the power consumption of the receiver to respond to the probe signals"). Zhou teaches a method and system that may identify persons based on the image features and the facial echo features of the person by eliminating the effect of changes in person's pose, styles of hairs, color of clothing, etc.; while Xu teaches a system and method that may recognize and classify events in the venue based on the location of the object and the echo feature of the object. Therefore, it is obvious to one of ordinary skill in the art to modify Zhou by Xu to determine the location of the object in order to characterize its echo response features. The motivation to modify Zhou by Xu is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Zhou, modified by Xu, fails to explicitly disclose that in response to the similarity value exceeding a similarity threshold, indicate that a physical change has occurred in the environment.
However, Surace teaches that a physical change indicator to, in response to the similarity value exceeding a similarity threshold, indicate that a physical change has occurred in the environment (See Surace: Figs. 1-3, and [0076], "The suggestions may correspond to the one or more indicators (and/or correspond to the determination of the environment change and/or the vehicle parameter events). For instance, the suggestions may include (1) when the status message includes a structural indicator, a structural suggestion that may indicate the aircraft 131 may need maintenance and/or to be grounded immediately; (2) when the status message includes a battery indicator, a battery suggestion that may indicate the battery may need maintenance, cannot complete the next planned flight so the aircraft should be grounded, etc.; (3) when the status message includes an actuation system indicator, an actuation system suggestion that may indicate the actuation system 360 may need maintenance or the aircraft should be grounded immediately; (4) when the status message includes a flight path confirmation indicator, a flight path confirmation suggestion that may indicate that aircraft 131 is deviating significantly from the planned flight path 340 (e.g., due to weather, traffic, new obstacles, etc.); (5) when the status message includes a flight spacing indicator, a flight spacing suggestion that may indicate that the distance between the aircraft 131 should be increased or that the number of aircraft should be decreased for a given area/route 141; and (6) when the status message includes an environment change indicator, an environment change suggestion that may indicate that the obstacle information of the collective vehicle data is to be updated and the obstacle data of the obstacle database 356 on the one or more aircraft 131 is to be updated").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Zhou to have a physical change indicator to, in response to the similarity value exceeding a similarity threshold, indicate that a physical change has occurred in the environment as taught by Surace in order to check for sufficient vehicle structural integrity, sufficient power system reserves and health, sufficient vehicle spacing within traffic limitations, and obstacle avoidance (See Surace: [0018], "For instance, the system of the present disclosure may gather, store, and process vehicle data to ensure certification compliance and provide additional feedback to UAM operators. For instance, the system of the present disclosure may analyze the vehicle data and check for sufficient vehicle structural integrity, sufficient power system reserves and health, sufficient vehicle spacing within traffic limitations, and obstacle avoidance. As an example, the system of the present disclosure may inform operators of battery information (charge, discharge rate, health, etc.), health-of-vehicle information (structural or actuation systems), location history and flight plan tracking, etc. Furthermore, the system of the present disclosure can provide go versus no-go decisions to operators"). Zhou teaches a method and system that may identify persons based on the image features and the facial echo features of the person by eliminating the effect of changes in person's pose, styles of hairs, color of clothing, etc.; while Surace teaches a system and method that may collect data, analyze the data, detect the event or environmental change, and display an indicator for the environmental change in order to avoid the obstacles. Therefore, it is obvious to one of ordinary skill in the art to modify Zhou by Surace to have an indicator to indicate the environmental physical change. The motivation to modify Zhou by Surace is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Zhou, Surace, and Xu teach all the features with respect to claim 1 as outlined above. Further, Xu teaches that the apparatus of claim 1, wherein the chirp response encoder includes using an auto-encoder neural network to generate the encoding (See Xu: Figs. 1-2, and [0262], "A projection for each CI may be trained using a dimension reduction method based on the training CI time series. The dimension reduction method may comprise at least one of: principal component analysis (PCA), PCA with different kernel, independent component analysis (ICA), Fisher linear discriminant, vector quantization, supervised learning, unsupervised learning, self-organizing maps, auto-encoder, neural network, deep neural network, and/or another method. The projection may be applied to at least one of: the training CI time series associated with the at least one event, and/or the current CI time series, for the at least one classifier").
Regarding claim 4, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou teaches that the apparatus of claim 1, wherein the at least one processor is to emit a second audio signal, record a second response to the second audio signal from the environment, and generate a second encoding of the second response to the second audio signal (See Zhou: Fig. 22, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330"; and [0123], "A Hanning window is applied to re-shape the pulse envelop in order to increase its peak-to-side lobe ratio, thereby producing higher SNR for echoes. In authentication modes that require continuous sound-emitting phase, a delay of 50 ms for each pulse may be implemented, such that echoes from two consecutive pulses do not overlap").
Regarding claim 5, Zhou, Xu, and Surace teach all the features with respect to claim 4 as outlined above. Further, Zhou teaches that the apparatus of claim 4, wherein the response is a first response, the audio signal is a first audio signal, and wherein the at least one processor is to encode the first response to the first audio signal using a first auto-encoder neural network and encode the second response to the second audio signal using a second auto-encoder neural network (See Zhou: Fig. 4, and [0125], "A graphical representation of a sample recording segment of a received signal after noise removal is shown in FIG. 4. The direct path segment is defined as the emitting signal traveling from speaker to the microphone directly, which ideally should be a copy of the emitting signal and exhibits the highest amplitude, in certain embodiments. The major echo corresponds to the mix of echoes from the major surfaces (e.g., cheek, forehead) of the face. Other surfaces of the face (e.g., nose, chin) at different distances to the phone also produce echoes, arriving earlier/later than the major echo. The face region echoes include all these echoes, capturing the full information of the face. Accurate segmenting of the face region echoes is critical to minimize the disturbances from dynamic clutters around the phone, and reduce the data dimension for model training and performance").
Regarding claim 6, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou teaches that the apparatus of claim 1, wherein the at least one processor is to execute a compensation framing process on the response to the audio signal, the compensation framing to compensate for a distance between a source of the audio signal and a location of the recording of the response to the audio signal (See Zhou: Fig. 4, and [0125], "A graphical representation of a sample recording segment of a received signal after noise removal is shown in FIG. 4. The direct path segment is defined as the emitting signal traveling from speaker to the microphone directly, which ideally should be a copy of the emitting signal and exhibits the highest amplitude, in certain embodiments. The major echo corresponds to the mix of echoes from the major surfaces (e.g., cheek, forehead) of the face. Other surfaces of the face (e.g., nose, chin) at different distances to the phone also produce echoes, arriving earlier/later than the major echo. The face region echoes include all these echoes, capturing the full information of the face. Accurate segmenting of the face region echoes is critical to minimize the disturbances from dynamic clutters around the phone, and reduce the data dimension for model training and performance").
Regarding claim 7, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou teaches that the apparatus of claim 1, wherein the at least one processor is to determine whether a deviation of a first encoding of a first audio signal response from a second encoding of a second audio signal response exceeds a deviation threshold and, in response to determining that the deviation exceeds the deviation threshold, record a third audio signal response and generate a third encoding, the third encoding corresponding to the third audio signal response (See Zhou: Fig. 5, and [0132], "FIG. 5 is a graphical representation of distance measurements from acoustics, vision and calibrated acoustics. The dotted line in FIG. 5 shows the distance measurements from acoustics while the device 7 is being moved back and forth from the face 9. It can be observed that some outliers due to such "jumping" of the outliers 110 from the general grouping 111 of the acoustic signals. In order to solve this problem with "jumping", a vision-aided major echo locating technique can be implemented comprising of two steps in certain disclosed embodiments"; and [0136], "A second step in accomplishing the removal of the outliers' problem is implementation of vision-aided major echo locating technique. Although vision based distance measurement is generally considered more stable than acoustics, vision based measurements cannot capture the error caused by rotations of either the smartphone device 7 or user's face 9. Thus, the vision calibrated distance measurement is used in certain embodiments, in order to narrow down the major echo searching range and reduce any respective outliers. The system still implements cross- correlation to find the exact major peak location within this range. However, that the device user 3 face 9 cannot rotate to extreme angles, otherwise facial landmark detection may fail").
Regarding claim 8, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou and Surace teach that the apparatus of claim 1, wherein the at least one processor is further to include a weather sampler to sample weather in the environment including a current time, a temperature value (See Zhou: Figs. 10A-B, and [0219], "When the algorithm searches the neighbors of any object by using Retrieve_Neighbors function, it takes into consideration both spatial and temporal neighborhoods. The non-spatial value of an object such as a temperature value is compared with the non-spatial values of spatial neighbors and also with the values of temporal neighbors (previous day in the same year, next day in the same year, and the same day in other years)"), a relative humidity value, and a pressure value (See Surace: Figs. 3A-B, and [0040], "The edge sensors 312 on the structures 346 of the aircraft 131 may be sensors to detect various environmental and/or system status information. For instance, some of the edge sensors 312 may monitor for discrete signals, such as edge sensors on seats (e.g., occupied or not), doors (e.g., closed or not), etc. of the aircraft 131. Some of the edge sensors 312 may monitor continuous signals, such as edge sensors on tires (e.g., tire pressure), brakes (e.g., engaged or not, amount of wear, etc.), passenger compartment (e.g., compartment air pressure, air composition, temperature, etc.), support structure (e.g., deformation, strain, etc.), etc., of the aircraft 131. The edge sensors 312 may transmit edge sensor data to the vehicle management computer 302 to report the discrete and/or continuous signals").
Regarding claim 9, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou, Xu, and Surace teach that a method of detecting a physical change in an environment (See Zhou: Fig. 23, and [0401], "FIG. 23 illustrates a system block diagram including constituent components of an example mobile device, in accordance with an embodiment of the acoustic-based echo-signature system, including an example computing system"), the method comprising:
determining, by executing an instruction with a processor, a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal (See Xu: Figs. 1-2, and [0299], “In another example, the wireless receiver (e.g. Type 2 device, or Tracker Bot) may move with the object. The wireless receiver may receive the wireless signal transmitted from the wireless transmitter (e.g. Type 1 device, or Origin Register) for determining the initial spatial-temporal info (e.g. initial position) of the object”; and [0306], “The task may include: detect a user returning home, detect a user leaving home, detect a user moving from one room to another, detect/control/lock/unlock/open/close/partially open a window/door/garage door/blind/curtain/panel/solar panel/sun shade, detect a pet, detect/monitor a user doing something (e.g. sleeping on sofa, sleeping in bedroom, running on treadmill, cooking, sitting on sofa, watching TV, eating in kitchen, eating in dining room, going upstairs/downstairs, going outside/coming back, in the rest room, etc.), monitor/detect location of a user/pet, do something automatically upon detection, do something for the user automatically upon detecting the user”);
generating, by executing an instruction with the processor, the first descriptor, the generating including (See Zhou: Figs. 2A-F, and [0103], "During face registration 41, the system registers a user's face 9 using traditional image based face recognition methods. The registered image based profile can then be used for first round recognition, and also for retrieving a user's acoustic profile for a second level of verification. Respective facial fiducial points are extracted during step 44 using for example, existing algorithms. The system records the locations of such facial fiducial points using for example, a descriptor associated with the relative location/orientation between the smart device 7 and the user's face 9. Based on the locations of the fiducial points that are received by the system processor, the relative location between the face 9 and the camera is determined during step 45. A system processor, echo-signature processing device, echo-signature engine or processor, or a computing device associated with the echo-signature registration and/or authentication platform, can compute such values"):
emitting the audio signal into the environment (See Zhou: Fig. 3, and [0121], "In certain embodiments or aspects, as shown in FIG. 3, the earpiece speaker 101, top microphone 100, and frontal camera 103 are implemented individually or in combination for even more robust acoustic/visual sensing. The earpiece speaker 101 may selected for sound emitting for generally two reasons: 1) it is a design that exists on most smartphone devices. The location for the top microphone 100 is suitable for "illuminating" the user's face. Alternatively, the main speaker 104 comprises a more diverse design, either located at the bottom or on the back of the device 7; and 2) the earpiece speaker 101 is close to frontal camera 103, which minimizes alignment errors when the frontal camera is used for adjusting the phone pose relative to the user 3"; and [0245], "In the disclosed embodiment, the system measures the arrival time of each echo by a technique Frequency-Modulated Continuous Wave (FMCW) technique used in radars. In traditional FMCW, the speaker transmits continuous chirp signals with linear increasing frequency, from f.sub.min to f.sub.max. In order to estimate the distance from an object, FMCW compares the frequency of the echo signal to that of a reference signal using a technique called signal mixing, as shown in step 191, to find the frequency shift M (as shown in FIG. 6), which is proportional to the distance. Thus finding M provides the distance (i.e., M multiplying a constant coefficient)");
recording a response to the audio signal from the environment (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and
generating an encoding of the response to the audio signal (See Zhou: Figs. 2A-F, and [0372], "The Response Delay was also evaluated. The response delay is the time needed for the system to produce an authentication result after the raw input signal is ready (referring to Table 4). Samsung S8 exhibits the least delay with an average of ~15 ms, and the other two devices (Samsung S7 Edge, and Huawei P9) exhibit a delay of 32-45 ms. The delay approaches maximum when the user keeps moving the phone in seeking to align the face in the valid area, which incurs a lot of camera preview refreshing and rendering. The delay is generally also affected by other computation heavy background applications. For real-time continuous authentication, the delay between consecutive sound signal emitting is 50 ms. Preferably, in echo-signature system, authentication is performed every other instance of sound signal emitting, leaving sufficient time for processing"; and Fig. 21, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330");
generating, by executing an instruction with the processor, a similarity value, the similarity value to compare the first descriptor to a second descriptor (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and
in response to the similarity value exceeding a similarity threshold (See Zhou: Fig. 20, and [0368], "User appearance changes such as wearing glasses and/or hats can cause changes in the reflected acoustic signals, thus generating more false negatives and low recall. In order to combat such problems, the SVM model was re-trained with data samples of new appearances in addition to the existing training data. FIG. 20 is a graphical representation in tabular format showing the average recall of 5 users with different appearance changes before/after model update using additional ~1 minute's data. It is noted that without re-training, the recall values were reduced to single digits. After the re-training, the values increased back to normal levels, so correct users can pass easily. This indicates that re-training is effective at combating such changes"), indicating, by executing an instruction with the processor, that a physical change has occurred in the environment (See Surace: Figs. 1-3, and [0076], "The suggestions may correspond to the one or more indicators (and/or correspond to the determination of the environment change and/or the vehicle parameter events). For instance, the suggestions may include (1) when the status message includes a structural indicator, a structural suggestion that may indicate the aircraft 131 may need maintenance and/or to be grounded immediately; (2) when the status message includes a battery indicator, a battery suggestion that may indicate the battery may need maintenance, cannot complete the next planned flight so the aircraft should be grounded, etc.; (3) when the status message includes an actuation system indicator, an actuation system suggestion that may indicate the actuation system 360 may need maintenance or the aircraft should be grounded immediately; (4) when the status message includes a flight path confirmation indicator, a flight path confirmation suggestion that may indicate that aircraft 131 is deviating significantly from the planned flight path 340 (e.g., due to weather, traffic, new obstacles, etc.); (5) when the status message includes a flight spacing indicator, a flight spacing suggestion that may indicate that the distance between the aircraft 131 should be increased or that the number of aircraft should be decreased for a given area/route 141; and (6) when the status message includes an environment change indicator, an environment change suggestion that may indicate that the obstacle information of the collective vehicle data is to be updated and the obstacle data of the obstacle database 356 on the one or more aircraft 131 is to be updated").
Regarding claim 10, Zhou, Xu, and Surace teach all the features with respect to claim 9 as outlined above. Further, Xu teaches that the method of claim 9, wherein the generating an encoding includes using an auto-encoder neural network (See Xu: Figs. 1-2, and [0262], "A projection for each CI may be trained using a dimension reduction method based on the training CI time series. The dimension reduction method may comprise at least one of: principal component analysis (PCA), PCA with different kernel, independent component analysis (ICA), Fisher linear discriminant, vector quantization, supervised learning, unsupervised learning, self-organizing maps, auto-encoder, neural network, deep neural network, and/or another method. The projection may be applied to at least one of: the training CI time series associated with the at least one event, and/or the current CI time series, for the at least one classifier").
Regarding claim 12, Zhou, Xu, and Surace teach all the features with respect to claim 9 as outlined above. Further, Zhou teaches that the method of claim 9, wherein the generating an encoding includes emitting a second audio signal, recording a second response to the second audio signal from the environment, and generating a second encoding of the second response to the second audio signal (See Zhou: Fig. 22, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330"; and [0123], "A Hanning window is applied to re-shape the pulse envelop in order to increase its peak-to-side lobe ratio, thereby producing higher SNR for echoes. In authentication modes that require continuous sound-emitting phase, a delay of 50 ms for each pulse may be implemented, such that echoes from two consecutive pulses do not overlap").
Regarding claim 13, Zhou, Xu, and Surace teach all the features with respect to claim 12 as outlined above. Further, Zhou teaches that the method of claim 12, wherein the response is a first response, the audio signal is a first audio signal, and wherein the generating an encoding includes a first auto-encoder neural network to encode the first response to the first audio signal and a second auto-encoder neural network to encode the second response to the second audio signal (See Zhou: Fig. 4, and [0125], "A graphical representation of a sample recording segment of a received signal after noise removal is shown in FIG. 4. The direct path segment is defined as the emitting signal traveling from speaker to the microphone directly, which ideally should be a copy of the emitting signal and exhibits the highest amplitude, in certain embodiments. The major echo corresponds to the mix of echoes from the major surfaces (e.g., cheek, forehead) of the face. Other surfaces of the face (e.g., nose, chin) at different distances to the phone also produce echoes, arriving earlier/later than the major echo. The face region echoes include all these echoes, capturing the full information of the face. Accurate segmenting of the face region echoes is critical to minimize the disturbances from dynamic clutters around the phone, and reduce the data dimension for model training and performance").
Regarding claim 14, Zhou, Xu, and Surace teach all the features with respect to claim 9 as outlined above. Further, Zhou teaches that the method of claim 9, further including framing the response to the audio signal, the framing to compensate for a distance between a source of the audio signal and a location of the recording of the response to the audio signal (See Zhou: Fig. 4, and [0125], "A graphical representation of a sample recording segment of a received signal after noise removal is shown in FIG. 4. The direct path segment is defined as the emitting signal traveling from speaker to the microphone directly, which ideally should be a copy of the emitting signal and exhibits the highest amplitude, in certain embodiments. The major echo corresponds to the mix of echoes from the major surfaces (e.g., cheek, forehead) of the face. Other surfaces of the face (e.g., nose, chin) at different distances to the phone also produce echoes, arriving earlier/later than the major echo. The face region echoes include all these echoes, capturing the full information of the face. Accurate segmenting of the face region echoes is critical to minimize the disturbances from dynamic clutters around the phone, and reduce the data dimension for model training and performance").
Regarding claim 15, Zhou, Xu, and Surace teach all the features with respect to claim 9 as outlined above. Further, Zhou teaches that the method of claim 9, further including determining whether a deviation of a first encoding of a first audio signal response from a second encoding of a second audio signal response exceeds a deviation threshold and, in response to determining that the deviation exceeds the deviation threshold, recording a third audio signal response and generate a third encoding, the third encoding corresponding to the third audio signal response (See Zhou: Fig. 5, and [0132], "FIG. 5 is a graphical representation of distance measurements from acoustics, vision and calibrated acoustics. The dotted line in FIG. 5 shows the distance measurements from acoustics while the device 7 is being moved back and forth from the face 9. It can be observed that some outliers due to such "jumping" of the outliers 110 from the general grouping 111 of the acoustic signals. In order to solve this problem with "jumping", a vision-aided major echo locating technique can be implemented comprising of two steps in certain disclosed embodiments"; and [0136], "A second step in accomplishing the removal of the outliers' problem is implementation of vision-aided major echo locating technique. Although vision based distance measurement is generally considered more stable than acoustics, vision based measurements cannot capture the error caused by rotations of either the smartphone device 7 or user's face 9. Thus, the vision calibrated distance measurement is used in certain embodiments, in order to narrow down the major echo searching range and reduce any respective outliers. The system still implements cross- correlation to find the exact major peak location within this range. However, that the device user 3 face 9 cannot rotate to extreme angles, otherwise facial landmark detection may fail").
Regarding claim 16, Zhou, Xu, and Surace teach all the features with respect to claim 9 as outlined above. Further, Zhou and Surace teach that the method of claim 9, wherein the generating a first descriptor further includes sampling weather in the environment, the sampling weather including sampling a current time, a temperature value (See Zhou: Figs. 10A- B, and [0219], "When the algorithm searches the neighbors of any object by using Retrieve_Neighbors function, it takes into consideration both spatial and temporal neighborhoods. The non-spatial value of an object such as a temperature value is compared with the non-spatial values of spatial neighbors and also with the values of temporal neighbors (previous day in the same year, next day in the same year, and the same day in other years)"), a relative humidity value, and a pressure value (See Surace: Figs. 3A-B, and [0040], "The edge sensors 312 on the structures 346 of the aircraft 131 may be sensors to detect various environmental and/or system status information. For instance, some of the edge sensors 312 may monitor for discrete signals, such as edge sensors on seats (e.g., occupied or not), doors (e.g., closed or not), etc. of the aircraft 131. Some of the edge sensors 312 may monitor continuous signals, such as edge sensors on tires (e.g., tire pressure), brakes (e.g., engaged or not, amount of wear, etc.), passenger compartment (e.g., compartment air pressure, air composition, temperature, etc.), support structure (e.g., deformation, strain, etc.), etc., of the aircraft 131. The edge sensors 312 may transmit edge sensor data to the vehicle management computer 302 to report the discrete and/or continuous signals").
Regarding claim 17, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou, Xu, and Surace teach that at least one non-transitory computer readable medium comprising instructions that, when executed (See Zhou: Fig. 23, and [0401], "FIG. 23 illustrates a system block diagram including constituent components of an example mobile device, in accordance with an embodiment of the acoustic-based echo-signature system, including an example computing system"), cause at least one processor to at least:
determine a location for a first descriptor, the descriptor including an encoded response of an environment to an audio signal (See Xu: Figs. 1-2, and [0299], “In another example, the wireless receiver (e.g. Type 2 device, or Tracker Bot) may move with the object. The wireless receiver may receive the wireless signal transmitted from the wireless transmitter (e.g. Type 1 device, or Origin Register) for determining the initial spatial-temporal info (e.g. initial position) of the object”; and [0306], “The task may include: detect a user returning home, detect a user leaving home, detect a user moving from one room to another, detect/control/lock/unlock/open/close/partially open a window/door/garage door/blind/curtain/panel/solar panel/sun shade, detect a pet, detect/monitor a user doing something (e.g. sleeping on sofa, sleeping in bedroom, running on treadmill, cooking, sitting on sofa, watching TV, eating in kitchen, eating in dining room, going upstairs/downstairs, going outside/coming back, in the rest room, etc.), monitor/detect location of a user/pet, do something automatically upon detection, do something for the user automatically upon detecting the user”);
generate the first descriptor (See Zhou: Figs. 2A-F, and [0103], "During face registration 41, the system registers a user's face 9 using traditional image based face recognition methods. The registered image based profile can then be used for first round recognition, and also for retrieving a user's acoustic profile for a second level of verification. Respective facial fiducial points are extracted during step 44 using for example, existing algorithms. The system records the locations of such facial fiducial points using for example, a descriptor associated with the relative location/orientation between the smart device 7 and the user's face 9. Based on the locations of the fiducial points that are received by the system processor, the relative location between the face 9 and the camera is determined during step 45. A system processor, echo- signature processing device, echo-signature engine or processor, or a computing device associated with the echo-signature registration and/or authentication platform, can compute such values");
cause the audio signal to be emitted into the environment (See Zhou: Fig. 3, and [0121], "In certain embodiments or aspects, as shown in FIG. 3, the earpiece speaker 101, top microphone 100, and frontal camera 103 are implemented individually or in combination for even more robust acoustic/visual sensing. The earpiece speaker 101 may selected for sound emitting for generally two reasons: 1) it is a design that exists on most smartphone devices. The location for the top microphone 100 is suitable for "illuminating" the user's face. Alternatively, the main speaker 104 comprises a more diverse design, either located at the bottom or on the back of the device 7; and 2) the earpiece speaker 101 is close to frontal camera 103, which minimizes alignment errors when the frontal camera is used for adjusting the phone pose relative to the user 3"; and [0245], "In the disclosed embodiment, the system measures the arrival time of each echo by a technique Frequency-Modulated Continuous Wave (FMCW) technique used in radars. In traditional FMCW, the speaker transmits continuous chirp signals with linear increasing frequency, from f.sub.min to f.sub.max. In order to estimate the distance from an object, FMCW compares the frequency of the echo signal to that of a reference signal using a technique called signal mixing, as shown in step 191, to find the frequency shift M (as shown in FIG. 6), which is proportional to the distance. Thus finding M provides the distance (i.e., M multiplying a constant coefficient)");
record a response to the audio signal from the environment (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61");
generate an encoding of the response to the audio signal (See Zhou: Figs. 2A-F, and [0372], "The Response Delay was also evaluated. The response delay is the time needed for the system to produce an authentication result after the raw input signal is ready (referring to Table 4). Samsung S8 exhibits the least delay with an average of ~15 ms, and the other two devices (Samsung S7 Edge, and Huawei P9) exhibit a delay of 32-45 ms. The delay approaches maximum when the user keeps moving the phone in seeking to align the face in the valid area, which incurs a lot of camera preview refreshing and rendering. The delay is generally also affected by other computation heavy background applications. For real-time continuous authentication, the delay between consecutive sound signal emitting is 50 ms. Preferably, in echo-signature system, authentication is performed every other instance of sound signal emitting, leaving sufficient time for processing"; and Fig. 21, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330");
generate a similarity value, the similarity value to compare the first descriptor to a second descriptor (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre- screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and
in response to the similarity value exceeding a similarity threshold (See Zhou: Fig. 20, and [0368], "User appearance changes such as wearing glasses and/or hats can cause changes in the reflected acoustic signals, thus generating more false negatives and low recall. In order to combat such problems, the SVM model was re-trained with data samples of new appearances in addition to the existing training data. FIG. 20 is a graphical representation in tabular format showing the average recall of 5 users with different appearance changes before/after model update using additional ~1 minute's data. It is noted that without re-training, the recall values were reduced to single digits. After the re-training, the values increased back to normal levels, so correct users can pass easily. This indicates that re-training is effective at combating such changes"), indicate that a physical change has occurred in the environment (See Surace: Figs. 1- 3, and [0076], "The suggestions may correspond to the one or more indicators (and/or correspond to the determination of the environment change and/or the vehicle parameter events). For instance, the suggestions may include (1) when the status message includes a structural indicator, a structural suggestion that may indicate the aircraft 131 may need maintenance and/or to be grounded immediately; (2) when the status message includes a battery indicator, a battery suggestion that may indicate the battery may need maintenance, cannot complete the next planned flight so the aircraft should be grounded, etc.; (3) when the status message includes an actuation system indicator, an actuation system suggestion that may indicate the actuation system 360 may need maintenance or the aircraft should be grounded immediately; (4) when the status message includes a flight path confirmation indicator, a flight path confirmation suggestion that may indicate that aircraft 131 is deviating significantly from the planned flight path 340 (e.g., due to weather, traffic, new obstacles, etc.); (5) when the status message includes a flight spacing indicator, a flight spacing suggestion that may indicate that the distance between the aircraft 131 should be increased or that the number of aircraft should be decreased for a given area/route 141; and (6) when the status message includes an environment change indicator, an environment change suggestion that may indicate that the obstacle information of the collective vehicle data is to be updated and the obstacle data of the obstacle database 356 on the one or more aircraft 131 is to be updated"). 
Regarding claim 18, Zhou, Xu, and Surace teach all the features with respect to claim 17 as outlined above. Further, Xu teaches that the at least one non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause the at least one processor to generate an encoding including using an auto-encoder neural network (See Xu: Figs. 1-2, and [0262], "A projection for each CI may be trained using a dimension reduction method based on the training CI time series. The dimension reduction method may comprise at least one of: principal component analysis (PCA), PCA with different kernel, independent component analysis (ICA), Fisher linear discriminant, vector quantization, supervised learning, unsupervised learning, self-organizing maps, auto-encoder, neural network, deep neural network, and/or another method. The projection may be applied to at least one of: the training CI time series associated with the at least one event, and/or the current CI time series, for the at least one classifier").
Regarding claim 20, Zhou, Xu, and Surace teach all the features with respect to claim 17 as outlined above. Further, Zhou teaches that the at least one non-transitory computer readable medium of claim 17, wherein the instructions, when executed, cause the at least one processor to cause a second audio signal to be emitted into the environment, record a second response to the second audio signal from the environment, and generate a second encoding of the second response to the second audio signal (See Zhou: Fig. 22, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330"; and [0123], "A Hanning window is applied to re-shape the pulse envelop in order to increase its peak-to-side lobe ratio, thereby producing higher SNR for echoes. In authentication modes that require continuous sound-emitting phase, a delay of 50 ms for each pulse may be implemented, such that echoes from two consecutive pulses do not overlap").
Regarding claim 21, Zhou, Xu, and Surace teach all the features with respect to claim 20 as outlined above. Further, Zhou teaches that the at least one non-transitory computer readable medium of claim 20, wherein the response is a first response, the audio signal is a first audio signal, and wherein the instructions, when executed, cause the at least one processor to use a first auto- encoder neural network to encode the first response to the first audio signal and a second auto-encoder neural network to encode the second response to the second audio signal (See Zhou: Fig. 4, and [0125], "A graphical representation of a sample recording segment of a received signal after noise removal is shown in FIG. 4. The direct path segment is defined as the emitting signal traveling from speaker to the microphone directly, which ideally should be a copy of the emitting signal and exhibits the highest amplitude, in certain embodiments. The major echo corresponds to the mix of echoes from the major surfaces (e.g., cheek, forehead) of the face. Other surfaces of the face (e.g., nose, chin) at different distances to the phone also produce echoes, arriving earlier/later than the major echo. The face region echoes include all these echoes, capturing the full information of the face. Accurate segmenting of the face region echoes is critical to minimize the disturbances from dynamic clutters around the phone, and reduce the data dimension for model training and performance").
Regarding claim 22, Zhou, Xu, and Surace teach all the features with respect to claim 17 as outlined above. Further, Zhou teaches that the at least one non-transitory computer readable medium of claim 17, wherein the instructions, when executed, further cause the at least one processor to execute a compensation framing process on the response to the audio signal, the compensation framing to compensate for a distance between a source of the audio signal and a location of the recording of the response to the audio signal (See Zhou: Fig. 4, and [0125], "A graphical representation of a sample recording segment of a received signal after noise removal is shown in FIG. 4. The direct path segment is defined as the emitting signal traveling from speaker to the microphone directly, which ideally should be a copy of the emitting signal and exhibits the highest amplitude, in certain embodiments. The major echo corresponds to the mix of echoes from the major surfaces (e.g., cheek, forehead) of the face. Other surfaces of the face (e.g., nose, chin) at different distances to the phone also produce echoes, arriving earlier/later than the major echo. The face region echoes include all these echoes, capturing the full information of the face. Accurate segmenting of the face region echoes is critical to minimize the disturbances from dynamic clutters around the phone, and reduce the data dimension for model training and performance").
Regarding claim 23, Zhou, Xu, and Surace teach all the features with respect to claim 17 as outlined above. Further, Zhou teaches that the at least one non-transitory computer readable medium of claim 17, wherein the instructions, when executed, further cause the at least one processor to determine whether a deviation of a first encoding of a first audio signal response from a second encoding of a second audio signal response exceeds a deviation threshold and, in response to determining that the deviation exceeds the deviation threshold, to record a third audio signal response and generate a third encoding, the third encoding corresponding to the third audio signal response (See Zhou: Fig. 5, and [0132], "FIG. 5 is a graphical representation of distance measurements from acoustics, vision and calibrated acoustics. The dotted line in FIG. 5 shows the distance measurements from acoustics while the device 7 is being moved back and forth from the face 9. It can be observed that some outliers due to such "jumping" of the outliers 110 from the general grouping 111 of the acoustic signals. In order to solve this problem with "jumping", a vision-aided major echo locating technique can be implemented comprising of two steps in certain disclosed embodiments"; and [0136], "A second step in accomplishing the removal of the outliers' problem is implementation of vision-aided major echo locating technique. Although vision based distance measurement is generally considered more stable than acoustics, vision based measurements cannot capture the error caused by rotations of either the smartphone device 7 or user's face 9. Thus, the vision calibrated distance measurement is used in certain embodiments, in order to narrow down the major echo searching range and reduce any respective outliers. The system still implements cross-correlation to find the exact major peak location within this range. However, that the device user 3 face 9 cannot rotate to extreme angles, otherwise facial landmark detection may fail").
Regarding claim 24, Zhou, Xu, and Surace teach all the features with respect to claim 17 as outlined above. Further, Zhou and Surace teach that the at least one non-transitory computer readable medium of claim 17, wherein the instructions, when executed, further cause the at least one processor to sample weather in the environment including a current time, a temperature value (See Zhou: Figs. 10A-B, and [0219], "When the algorithm searches the neighbors of any object by using Retrieve_Neighbors function, it takes into consideration both spatial and temporal neighborhoods. The non-spatial value of an object such as a temperature value is compared with the non-spatial values of spatial neighbors and also with the values of temporal neighbors (previous day in the same year, next day in the same year, and the same day in other years)"), a relative humidity value, and a pressure value (See Surace: Figs. 3A-B, and [0040], "The edge sensors 312 on the structures 346 of the aircraft 131 may be sensors to detect various environmental and/or system status information. For instance, some of the edge sensors 312 may monitor for discrete signals, such as edge sensors on seats (e.g., occupied or not), doors (e.g., closed or not), etc. of the aircraft 131. Some of the edge sensors 312 may monitor continuous signals, such as edge sensors on tires (e.g., tire pressure), brakes (e.g., engaged or not, amount of wear, etc.), passenger compartment (e.g., compartment air pressure, air composition, temperature, etc.), support structure (e.g., deformation, strain, etc.), etc., of the aircraft 131. The edge sensors 312 may transmit edge sensor data to the vehicle management computer 302 to report the discrete and/or continuous signals").
Regarding claim 25, Zhou, Xu, and Surace teach all the features with respect to claim 1 as outlined above. Further, Zhou, Xu, and Surace teach that an apparatus to detect a physical change in an environment (See Zhou: Fig. 23, and [0401], "FIG. 23 illustrates a system block diagram including constituent components of an example mobile device, in accordance with an embodiment of the acoustic-based echo-signature system, including an example computing system"), the apparatus comprising:
means for determining a location for a first descriptor, the descriptor including an encoded response of the environment to an audio signal (See Xu: Figs. 1-2, and [0299], “In another example, the wireless receiver (e.g. Type 2 device, or Tracker Bot) may move with the object. The wireless receiver may receive the wireless signal transmitted from the wireless transmitter (e.g. Type 1 device, or Origin Register) for determining the initial spatial-temporal info (e.g. initial position) of the object”; and [0306], “The task may include: detect a user returning home, detect a user leaving home, detect a user moving from one room to another, detect/control/lock/unlock/open/close/partially open a window/door/garage door/blind/curtain/panel/solar panel/sun shade, detect a pet, detect/monitor a user doing something (e.g. sleeping on sofa, sleeping in bedroom, running on treadmill, cooking, sitting on sofa, watching TV, eating in kitchen, eating in dining room, going upstairs/downstairs, going outside/coming back, in the rest room, etc.), monitor/detect location of a user/pet, do something automatically upon detection, do something for the user automatically upon detecting the user”);
means for generating to generate the first descriptor, the means for generating including (See Zhou: Figs. 2A-F, and [0103], "During face registration 41, the system registers a user's face 9 using traditional image based face recognition methods. The registered image based profile can then be used for first round recognition, and also for retrieving a user's acoustic profile for a second level of verification. Respective facial fiducial points are extracted during step 44 using for example, existing algorithms. The system records the locations of such facial fiducial points using for example, a descriptor associated with the relative location/orientation between the smart device 7 and the user's face 9. Based on the locations of the fiducial points that are received by the system processor, the relative location between the face 9 and the camera is determined during step 45. A system processor, echo-signature processing device, echo- signature engine or processor, or a computing device associated with the echo-signature registration and/or authentication platform, can compute such values"):
means for causing to cause the audio signal to be emitted into the environment (See Zhou: Fig. 3, and [0121], "In certain embodiments or aspects, as shown in FIG. 3, the earpiece speaker 101, top microphone 100, and frontal camera 103 are implemented individually or in combination for even more robust acoustic/visual sensing. The earpiece speaker 101 may selected for sound emitting for generally two reasons: 1) it is a design that exists on most smartphone devices. The location for the top microphone 100 is suitable for "illuminating" the user's face. Alternatively, the main speaker 104 comprises a more diverse design, either located at the bottom or on the back of the device 7; and 2) the earpiece speaker 101 is close to frontal camera 103, which minimizes alignment errors when the frontal camera is used for adjusting the phone pose relative to the user 3"; and [0245], "In the disclosed embodiment, the system measures the arrival time of each echo by a technique Frequency-Modulated Continuous Wave (FMCW) technique used in radars. In traditional FMCW, the speaker transmits continuous chirp signals with linear increasing frequency, from f.sub.min to f.sub.max. In order to estimate the distance from an object, FMCW compares the frequency of the echo signal to that of a reference signal using a technique called signal mixing, as shown in step 191, to find the frequency shift M (as shown in FIG. 6), which is proportional to the distance. Thus finding M provides the distance (i.e., M multiplying a constant coefficient)");
means for recording to record a response to the audio signal from the environment (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and 
means for encoding to generate an encoding of the response to the audio signal (See Zhou: Figs. 2A-F, and [0372], "The Response Delay was also evaluated. The response delay is the time needed for the system to produce an authentication result after the raw input signal is ready (referring to Table 4). Samsung S8 exhibits the least delay with an average of ~15 ms, and the other two devices (Samsung S7 Edge, and Huawei P9) exhibit a delay of 32-45 ms. The delay approaches maximum when the user keeps moving the phone in seeking to align the face in the valid area, which incurs a lot of camera preview refreshing and rendering. The delay is generally also affected by other computation heavy background applications. For real-time continuous authentication, the delay between consecutive sound signal emitting is 50 ms. Preferably, in echo-signature system, authentication is performed every other instance of sound signal emitting, leaving sufficient time for processing"; and Fig. 21, and [0392], "Input/output circuitry 335 may be operative to convert (and encode/decode, if necessary) analog signals and other signals into digital data. In some embodiments, input/output circuitry can also convert digital data into any other type of signal, and vice-versa. For example, input/output circuitry 335 may receive and convert physical contact inputs (e.g., from a multi-touch screen), physical movements (e.g., from a mouse or sensor), analog audio signals (e.g., from a microphone), or any other input. The digital data can be provided to and received from processor 331, storage 332, memory 333, or any other component of electronic device 330. Although input/output circuitry 335 is illustrated in FIG. 22 as a single component of electronic device 330, several instances of input/output circuitry can be included in electronic device 330");
means for comparing to generate a similarity value, the similarity value to compare the first descriptor to a second descriptor (See Zhou: Figs. 2A-F, and [0106], "During an example user authentication process as shown for example in FIG. 2C, users would need to pass both traditional face recognition and acoustic verification process in order to attain or achieve system access to the device 7. First the user's face 9 is compared to the image profiles in the database for pre-screening, following for example, traditional face recognition methods. If a matched profile is found in step 49, this will trigger the face fiducial points detection and acoustic sensing module, which finds the relative location between face and camera, emits a designed signal and records the reflection signal. Then, a system algorithm extracts features from the reflection signals and matches the features given the relative location. This can be achieved by computing similarity metrics using correlation or machine learning regression algorithms. If the similarity is above a certain threshold, (for example, 75%, 85%, 95% similarity to) authentication is approved during authentication phase 53. Otherwise, user access is denied in step 61"); and
means for indicating to indicate that a physical change has occurred in the environment (See Surace: Figs. 1-3, and [0076], "The suggestions may correspond to the one or more indicators (and/or correspond to the determination of the environment change and/or the vehicle parameter events). For instance, the suggestions may include (1) when the status message includes a structural indicator, a structural suggestion that may indicate the aircraft 131 may need maintenance and/or to be grounded immediately; (2) when the status message includes a battery indicator, a battery suggestion that may indicate the battery may need maintenance, cannot complete the next planned flight so the aircraft should be grounded, etc.; (3) when the status message includes an actuation system indicator, an actuation system suggestion that may indicate the actuation system 360 may need maintenance or the aircraft should be grounded immediately; (4) when the status message includes a flight path confirmation indicator, a flight path confirmation suggestion that may indicate that aircraft 131 is deviating significantly from the planned flight path 340 (e.g., due to weather, traffic, new obstacles, etc.); (5) when the status message includes a flight spacing indicator, a flight spacing suggestion that may indicate that the distance between the aircraft 131 should be increased or that the number of aircraft should be decreased for a given area/route 141; and (6) when the status message includes an environment change indicator, an environment change suggestion that may indicate that the obstacle information of the collective vehicle data is to be updated and the obstacle data of the obstacle database 356 on the one or more aircraft 131 is to be updated").


Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, etc. (US 20200309930 A1) in view of Xu, etc. (US 20190097865 A1) , further in view of Surace (US 20210082208 A1) and Hao, etc. (US 20200082245 A1).
Regarding claim 3, Zhou, Xu, and Surace teach all the features with respect to claim 2 as outlined above. However, Zhou fails to explicitly disclose that the apparatus of claim 2, wherein the auto-encoder neural network has an undercomplete topology. 
However, Hao teaches that the apparatus of claim 2, wherein the auto-encoder neural network has an undercomplete topology (See Hao: Fig. 3, and [0046], "FIG. 3 illustrates a deep auto-encoder 300 to be employed in embodiments of the present disclosure. The input data 302 to the deep auto-encoder 300 comprises time slices of the sensor traces derived from a matrix representation of a plurality of time-series traces of a plurality of sensors associated with the manufacturing tools 101. The deep auto-encoder 300 may comprise an input layer 304, one or more hidden layers 306, a central bottleneck layer 308, an output layer 310, and a full set of connections 312 between the layers. The structure of the hidden layers 306 is symmetric with respect to the bottleneck layer 308, which has the smallest number of nodes. The bottleneck layer 308 is employed to help the neural network 300 find the minimal representation of the input data 302 reconstructed to the output data 314 by extracting a limited number of features that represent the input data 302. A designer only needs to define the number of layers in the deep auto-encoder 300, and how many nodes there are to be in each of the layers. The deep auto-encoder 300 is trained with example traces having no anomalies and is configured to produce output data 314 that is a reconstruction of the plurality of traces corresponding to the input data 302, wherein the output data 314 has minimized reconstruction error (e.g., the mean squared error, or MSE) relative to the input traces. The reconstruction error is minimized for a minimum set of the global and time invariant features learns by the deep-auto encoder 300 during training necessary to reproduce the input sensor traces").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Zhou to have the apparatus of claim 2, wherein the auto-encoder neural network has an undercomplete topology as taught by Hao in order to improve efficiency, and allow for better strategic planning with respect to the manufacturing process (See Hao: [0086], "The techniques allow for intelligent predictions of substrate quality based on manufacturing data, and allow for efficient decisions to be made regarding corrective actions to be taken with respect to individual substrates and other aspects of the manufacturing process. Use of embodiments of the present disclosure may reduce costs, improve efficiency, and allow for better strategic planning with respect to the manufacturing process"). Zhou teaches a method and system that may identify persons with a neural network based on the image features and the facial echo features of the person by eliminating the effect of changes in person's pose, styles of hairs, color of clothing, etc.; while Hao teaches a system and method that may derive a model of the training time-series traces with undercomplete topology neural network to minimize the reconstruction error of the training time-series traces. Therefore, it is obvious to one of ordinary skill in the art to modify Zhou by Hao to have a undercomplete topology neural network to identify persons based on the audio and image input signals in order to improve efficiency. The motivation to modify Zhou by Hao is "Simple substitution of one known element for another to obtain predictable results".
Regarding claim 11, Zhou, Xu, and Surace teach all the features with respect to claim 10 as outlined above. Further, Hao teaches that the method of claim 10, wherein the auto-encoder neural network has an undercomplete topology (See Hao: Fig. 3, and [0046], "FIG. 3 illustrates a deep auto-encoder 300 to be employed in embodiments of the present disclosure. The input data 302 to the deep auto-encoder 300 comprises time slices of the sensor traces derived from a matrix representation of a plurality of time-series traces of a plurality of sensors associated with the manufacturing tools 101. The deep auto-encoder 300 may comprise an input layer 304, one or more hidden layers 306, a central bottleneck layer 308, an output layer 310, and a full set of connections 312 between the layers. The structure of the hidden layers 306 is symmetric with respect to the bottleneck layer 308, which has the smallest number of nodes. The bottleneck layer 308 is employed to help the neural network 300 find the minimal representation of the input data 302 reconstructed to the output data 314 by extracting a limited number of features that represent the input data 302. A designer only needs to define the number of layers in the deep auto-encoder 300, and how many nodes there are to be in each of the layers. The deep auto-encoder 300 is trained with example traces having no anomalies and is configured to produce output data 314 that is a reconstruction of the plurality of traces corresponding to the input data 302, wherein the output data 314 has minimized reconstruction error (e.g., the mean squared error, or MSE) relative to the input traces. The reconstruction error is minimized for a minimum set of the global and time invariant features learns by the deep-auto encoder 300 during training necessary to reproduce the input sensor traces").
Regarding claim 19, Zhou, Xu, and Surace teach all the features with respect to claim 18 as outlined above. Further, Hao teaches that the at least one non-transitory computer readable medium of claim 18, wherein the auto-encoder neural network has an undercomplete topology (See Hao: Fig. 3, and [0046], "FIG. 3 illustrates a deep auto-encoder 300 to be employed in embodiments of the present disclosure. The input data 302 to the deep auto-encoder 300 comprises time slices of the sensor traces derived from a matrix representation of a plurality of time-series traces of a plurality of sensors associated with the manufacturing tools 101. The deep auto-encoder 300 may comprise an input layer 304, one or more hidden layers 306, a central bottleneck layer 308, an output layer 310, and a full set of connections 312 between the layers. The structure of the hidden layers 306 is symmetric with respect to the bottleneck layer 308, which has the smallest number of nodes. The bottleneck layer 308 is employed to help the neural network 300 find the minimal representation of the input data 302 reconstructed to the output data 314 by extracting a limited number of features that represent the input data 302. A designer only needs to define the number of layers in the deep auto-encoder 300, and how many nodes there are to be in each of the layers. The deep auto-encoder 300 is trained with example traces having no anomalies and is configured to produce output data 314 that is a reconstruction of the plurality of traces corresponding to the input data 302, wherein the output data 314 has minimized reconstruction error (e.g., the mean squared error, or MSE) relative to the input traces. The reconstruction error is minimized for a minimum set of the global and time invariant features learns by the deep-auto encoder 300 during training necessary to reproduce the input sensor traces").


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou, etc. (US 20200309930 A1) in view of Xu, etc. (US 20190097865 A1) , further in view of Surace (US 20210082208 A1) and Taylor, etc. (US 20160292589 A1).
Regarding claim 33, Zhou, Xu, and Surace teach all the features with respect to claim 18 as outlined above. However, Zhou fails to explicitly disclose that the apparatus of claim 1, wherein the at least one processor is to generate the similarity value based on a manifold learning model with an isometric mapping process.
However, Taylor teaches that the apparatus of claim 1, wherein the at least one processor is to generate the similarity value based on a manifold learning model with an isometric mapping process (See Taylor: Figs. 5A-B, and [0083], “Manifold learning works on the assumption that high-dimensional input data, such as that in a digital image file, concentrates near a manifold of much lower dimensionality. Describing input data in terms of a low dimensional manifold allows for a reduction in the data required to describe the data. Examples of manifold learning models are locally linear embedding, hessian eigen mapping, spectral embedding, and isometric mapping”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Zhou to have the apparatus of claim 1, wherein the at least one processor is to generate the similarity value based on a manifold learning model with an isometric mapping process as taught by Taylor in order to improve the speed of compression and decompression (See Taylor: Fig. 8, and [0119], " According to certain embodiments, instead of vector quantizing the latent factor scores at the top level of the deep learning compression model as described above with respect to step 860, latent factor scores, latent subspace indices, and residual error vectors for each layer may be stored during the encoding stage using scalar quantization. Storing these parameters at each layer allows the decompression process to “work back down the stack,” recursively reconstructing the model patches at each layer from the top layer down to the bottom layer. This method may incur larger file storage requirements (i.e., lower compression ratio), but may provide less distortion and greatly improve the speed of compression and decompression (encoding and decoding) due to the use of scalar quantization versus vector quantization"). Zhou teaches a method and system that may identify persons with a neural network based on the image features and the facial echo features of the person by eliminating the effect of changes in person's pose, styles of hairs, color of clothing, etc.; while Taylor teaches a system and method that may implement the manifold learning model and isometric mapping algorithm in the machine learning algorithm in order to improve the compression and decompression speed. Therefore, it is obvious to one of ordinary skill in the art to modify Zhou by Taylor to have the neural network implemented the manifold learning model and isometric mapping to improve the speed. The motivation to modify Zhou by Taylor is "Simple substitution of one known element for another to obtain predictable results".


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612